DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/309,011 on March 29, 2021. Please note: Claims 7, 9, 10, 13, 15, 16 and 22 have been amended, and claims 1-6 and 18-20 have been cancelled. Claims 7-17, 21 and 22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are hereby withdrawn since the amended claims, submitted on March 29, 2021, overcome the rejections.

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on March 29, 2021, overcome the objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 10, 11, 13, 15-17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20170147121 A1), hereinafter Yang, in view of Cho et al. (US 20140253502 A1), hereinafter Cho, and in further view of Lee et al. (US 20160195997 A1), hereinafter Lee, in further view of Bu (US 20020101172 A1), and further in view of Inukai et al. (US 20020125831 A1), hereinafter Inukai.

Regarding Claim 7, Yang teaches:
	A touch display panel (See FIGS. 4, 8 and 9), comprising: a plurality of touch detection lines (FIG. 8: conductive lines 110), a plurality of touch electrodes (FIG. 8: 213; See paragraph [0035], lines 12-14: cathode layers 213 corresponding to different sub-pixel groups 11 are each a touch electrode, as will be discussed later), a plurality of pixel units (2) (FIG. 4; See paragraph [0035], lines 3-8), and an insulating layer (FIG. 8: 215 and/or 228), 
	wherein the plurality of touch electrodes is in one-to-one correspondence with the plurality of touch detection lines (See paragraph [0037], last four lines); 
	each of the plurality of touch electrodes is electrically coupled to a corresponding touch detection line of the plurality of touch detection lines (See paragraph [0037], last four lines) through at least one connection hole in the insulating layer (See FIG. 8; See paragraph [0096], lines 1-8); 
	each of the plurality of pixel units comprises a light emitting device (See paragraph [0035], lines 3-8; See FIG. 4: 21); 
	the plurality of touch electrodes is configured to implement a touch function during a touch phase (See paragraph [0039], last thirteen lines; See FIG. 10: S104); 
	each of the plurality of touch electrodes is further configured to function as a cathode or an anode of the light emitting device to implement a display function during a display phase (See FIG. 3: T1-T3; See FIG. 10: S101-S103);
	each of the plurality of pixel units further comprises a driving circuit (See FIG. 4: 01, 02, 04 and 05), and the driving circuit is configured to drive the light emitting device to emit light during the display phase (See FIG. 3: T1-T3; See FIG. 10: S101-S103; See paragraph [0038]) and to control the light emitting device to emit light during the touch phase (See paragraph [0041]);
(FIG. 8: 1), and the driving circuit comprises a first transistor (FIG. 4: DT0);
	the first transistor (See paragraph [0096], last five lines) comprises:
	a gate electrode (224), on the substrate (FIG. 8: 224 on 1);
	a gate insulating layer (223), on a side of the gate electrode facing toward the substrate (FIG. 8: 223 on a side of 224 facing toward 1);
	an active layer (222), on a side of the gate insulating layer facing toward the substrate (FIG. 8: 222 on a side of 223 facing toward 1); 
	a source electrode (226) and a drain electrode (227), on a side of the gate insulating layer facing away from the substrate and overlapping with the active layer (FIG. 8: 226 and 227 on a side of 223 facing away from 1 and overlapping with 222);
	the drain electrode of the first transistor is electrically coupled with the light emitting device (See paragraph [0096], lines 3-5); and
	the plurality of touch detection lines is on the side of the gate insulating layer facing away from the substrate (FIG. 8: 110 is on the side of 223 facing away from 1),
	the touch display panel further comprising a first power supply terminal (FIG. 4: VDD), 
	wherein the driving circuit further comprises a third transistor (FIG. 4: T5), and 
	a first electrode of the third transistor is electrically coupled to the first power supply terminal, a second electrode of the third transistor is electrically coupled to the first transistor (See FIG. 4: a first electrode of T5 coupled to VDD and a second electrode coupled to DT0), and the third transistor is configured to control the first transistor to be coupled to or decoupled from the first power supply terminal (See paragraph [0065]),
	the display panel further comprises a second power supply terminal (See paragraph [0070], lines 17-18: the Examiner is interpreting a Vss terminal as being a second power supply terminal),
	the second power supply terminal is configured to output electrode voltage signals, and the electrode voltage signals are respectively transmitted to the plurality of touch electrodes through the plurality of touch detection lines (See Yang, paragraph [0070], lines 17-18; See Yang, paragraph [0039], lines 17-24).
	Yang does not explicitly teach (see elements emphasized in italics):
	the driving circuit is configured to control the light emitting device not to emit light during the touch phase;
facing away from the substrate;
	the active layer, on a side of the gate insulating layer facing away from the substrate,
	the first electrode of the third transistor is electrically coupled to the first transistor, the second electrode of the third transistor is electrically coupled to the light emitting device, and the third transistor is configured to control the light emitting device to be coupled to or decoupled from the first transistor,
	the touch display panel further comprises a plurality of compensation sense lines, 
	the plurality of compensation sense lines is electrically coupled to the plurality of touch electrodes, correspondingly, 
	the plurality of compensation sense lines is configured to read light emission currents or light emission voltages of the plurality of touch electrodes during the display phase,
	the display panel further comprises a compensation circuit, 
	the compensation circuit comprises a difference sub-circuit and an adjustment sub-circuit, 
		the difference sub-circuit is configured to receive the light emission currents or the light emission voltages, and calculate differences between the light emission currents and a preset current of the light emitting device or differences between the light emission voltages and a preset voltage of the light emitting device, 
	the adjustment sub-circuit is configured to adjust the electrode voltage signals according to the differences, and 
	each of the plurality of pixel units further comprises a fourth transistor, a gate electrode of the fourth transistor and a gate electrode of the third transistor are configured to receive a same control signal, a first electrode of the fourth transistor is configured to be connected to the difference sub-circuit, and a second electrode of the fourth transistor is configured to be connected to the compensation sense line.
However, in the same field of endeavor, a display device integrated with a touch screen panel (Cho, paragraph [0003]), Cho teaches:
	A driving circuit (12) is configured to control a light emitting device (OLED) (FIG. 2) not to emit light during a touch phase (See paragraph [0099]);
	a first electrode of a third transistor (M3) is electrically coupled to a first transistor (M2) (See FIG. 2, showing the coupling of a first electrode of M3), a second electrode of the third transistor is electrically coupled to a light emitting device (OLED) (See FIG. 2, showing the coupling of a second electrode of M3), and the third (See paragraph [0041], lines 6-18).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display panel (as taught by Yang) so the driving circuit is configured to control the light emitting device not to emit light during the touch phase (as taught by Cho). Doing so would allow for more touch driving time to be secured or allotted, thereby improving the sensitivity of the touch screen panel (See Cho, paragraph [0099]).
Yang contained a device which differed from the claimed device by the substitution of a third transistor coupled between the first power supply terminal and the first transistor, instead of coupled between the first transistor and the light emitting device. Cho teaches the substituted element of a third transistor coupled in the claimed manner. Their functions were known in the art to control the current through the light emitting device (See Yang, paragraph [0076]; See Cho, paragraph [0041]). The coupling of the third transistor taught by Yang could have been substituted with the third transistor being coupled in the claimed manner, as taught by Cho and the results would have been predictable and resulted in the third transistor connecting the third transistor to the light emitting device to supply a driving current.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Yang in view of Cho does not explicitly teach (see elements emphasized in italics):
	the gate insulating layer, on a side of the gate electrode facing away from the substrate;
	the active layer, on a side of the gate insulating layer facing away from the substrate,
	the touch display panel further comprises a plurality of compensation sense lines, 
	the plurality of compensation sense lines is electrically coupled to the plurality of touch electrodes, correspondingly, 
	the plurality of compensation sense lines is configured to read light emission currents or light emission voltages of the plurality of touch electrodes during the display phase,
	the display panel further comprises a compensation circuit, 
	the compensation circuit comprises a difference sub-circuit and an adjustment sub-circuit, 
	the difference sub-circuit is configured to receive the light emission currents or the light emission voltages, and calculate differences between the light emission currents and a preset current of the light emitting device or differences between the light emission voltages and a preset voltage of the light emitting device, 
	the adjustment sub-circuit is configured to adjust the electrode voltage signals according to the differences, and 
	each of the plurality of pixel units further comprises a fourth transistor, a gate electrode of the fourth transistor and a gate electrode of the third transistor are configured to receive a same control signal, a first electrode of the fourth transistor is configured to be connected to the difference sub-circuit, and a second electrode of the fourth transistor is configured to be connected to the compensation sense line.
However, in the same field of endeavor, touch sensible displays (Lee, paragraph [0003]), Lee teaches:
	A first transistor (FIG. 2: Qd) comprises:
	a gate electrode (124), on a substrate (FIG. 2: 124 on 110);
	a gate insulating layer (140), on a side of the gate electrode facing away from the substrate (FIG. 3: 140 on a side of 124 facing away from 110);
	an active layer (154), on a side of the gate insulating layer facing away from the substrate (FIG. 3: 154 on a side of 223 facing away from 110); and
	a source electrode (173) and a drain electrode (175), on a side of the gate insulating layer facing away from the substrate and overlapping with the active layer (FIG. 3: 173 and 175 on a side of 140 facing away from 110 and overlapping with 154);
	the drain electrode of the first transistor is electrically coupled with a light emitting device (FIG. 2: LD) (See paragraph [0078]).
Yang in view of Cho contained a device which differed from the claimed device by the substitution of the gate insulating layer, on a side of the gate electrode facing toward instead of away from the substrate; the active layer, on a side of the gate insulating layer facing toward instead of away from the substrate. Lee teaches the substituted element of a first transistor having the claimed elements. Their functions were known in the art to control a light emitting device to emit light (See Yang, paragraph [0076]; See Lee, paragraph [0048]). The structure of the first transistor taught by Yang in view of Cho could have been substituted with the structure of the first transistor taught by Lee and the results would have been predictable and resulted in the first transistor 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Yang in view of Cho, and in further view of Lee does not explicitly teach:
	the touch display panel further comprises a plurality of compensation sense lines, 
	the plurality of compensation sense lines is electrically coupled to the plurality of touch electrodes, correspondingly, 
	the plurality of compensation sense lines is configured to read light emission currents or light emission voltages of the plurality of touch electrodes during the display phase,
	the display panel further comprises a compensation circuit, 
	the compensation circuit comprises a difference sub-circuit and an adjustment sub-circuit, 
	the difference sub-circuit is configured to receive the light emission currents or the light emission voltages, and calculate differences between the light emission currents and a preset current of the light emitting device or differences between the light emission voltages and a preset voltage of the light emitting device, 
	the adjustment sub-circuit is configured to adjust the electrode voltage signals according to the differences, and 
	each of the plurality of pixel units further comprises a fourth transistor, a gate electrode of the fourth transistor and a gate electrode of the third transistor are configured to receive a same control signal, a first electrode of the fourth transistor is configured to be connected to the difference sub-circuit, and a second electrode of the fourth transistor is configured to be connected to the compensation sense line.
However, in the same field of endeavor, display panels (Bu, paragraph [0002]), Bu teaches:
	A display panel comprises a plurality of compensation sense lines (See FIG. 2: the lines between 53 and the anode of 1 correspond to a plurality of compensation sense lines), 
	the plurality of compensation sense lines is electrically coupled to a plurality of cathodes or anodes, correspondingly (See FIG. 2: the lines between 53 and the anode of 1 correspond to a plurality of compensation sense lines, which are electrically coupled to a plurality of cathodes or anodes, correspondingly), 
(See paragraph [0019]),
	the display panel further comprises a compensation circuit (FIG. 2: 6), 
	the compensation circuit comprises a difference sub-circuit and an adjustment sub-circuit (See paragraph [0018]: 6 performs functions of before differencing and adjustment, and therefore, the Examiner is interpreting 6 as include sub-circuits corresponding to the claimed sub-circuits), 
	the difference sub-circuit is configured to receive the light emission currents or the light emission voltages, and calculate differences between the light emission currents and a preset current of the light emitting device or differences between the light emission voltages and a preset voltage of the light emitting device (See paragraph [0018] and [0020]), 
	the adjustment sub-circuit is configured to adjust voltage signals according to the differences (See paragraph [0020]: the adjustment sub-circuit of 6 adjusts V-FB according to the differences between I-OLED and Iref), and 
	each of a plurality of pixel units further comprises a fourth transistor (FIG. 2: 53), a gate electrode of the fourth transistor and a gate electrode of a third transistor (54) are configured to receive a same control signal (See FIG. 2: a gate electrode of 53 and a gate electrode of 54 are configured to receive a same control signal (scan signal). A gate electrode of 53 receives the scan signal directly and a gate electrode of 54 receives an inverted version of the scan signal), a first electrode of the fourth transistor is configured to be connected to the difference sub-circuit, and a second electrode of the fourth transistor is configured to be connected to the compensation sense line (See FIG. 2: a first electrode of 53 is configured to be connected to the difference sub-circuit in 6, and a second electrode of 53 is configured to be connected to the compensation sense line connected to 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch display panel (as taught by Yang in view of Cho, and in further view of Lee) by including the claimed elements (as taught by Bu). The cathodes taught by Yang function as the plurality of touch electrodes, as discussed above. Therefore, by including the plurality of compensation sense lines coupled to a plurality of anodes or cathodes, as taught by Bu, they would be coupled to and function with the plurality of touch electrodes in the claimed manner. Doing so would have allowed for the touch display panel to maintain uniform light emission (See Bu, paragraph [0022]).

	the adjustment sub-circuit is configured to adjust the electrode voltage signals according to the differences.
However, in the same field of endeavor, display devices (Inukai, Abstract), Inukai teaches:
	a compensation circuit (See FIG. 1: 111 and 112) and a second power supply terminal (FIG. 1: 109; See paragraph [0054], lines 1-7), 
	wherein the compensation circuit comprises a difference sub-circuit and an adjustment sub-circuit (See paragraph [0058]; The Examiner is interpreting correction circuit 112 as including sub-circuits (i.e., parts of the overall circuit) that perform the functions corresponding to the claim difference sub-circuit and adjustment sub-circuit. Therefore, 112 includes the claimed structures), 
	the second power supply terminal is configured to output electrode voltage signals (See paragraph [0054], lines 1-7), 
	the difference sub-circuit is configured to receive light emission currents or light emission voltages, and calculate differences between the light emission currents and a preset current of the light emitting device or differences between the light emission voltages and a preset voltage of the light emitting device (See paragraph [0066]), and 
	the adjustment sub-circuit is configured to adjust the electrode voltage signals according to the differences (See paragraph [0067]).
Yang in view of Cho, in further view of Lee, and in further view of Bu contained a device which differed from the claimed device by the substitution of the adjustment sub-circuit is configured to adjust voltage signals according to the differences, but not explicitly the electrode voltage signals. Inukai teaches the substituted element of the claimed adjustment sub-circuit. Their functions were known in the art to compensate for differences in driving currents in a display device. The adjustment method used by the adjustment sub-circuit taught by Yang in view of Cho, in further view of Lee, and in further view of Bu could have been substituted with the adjustment method used by the adjustment sub-circuit taught by Inukai and the results would have been predictable and resulted in adjusting voltages applied to the light-emitting devices to compensate for the differences.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 8, Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
	The touch display panel according to claim 7, further comprising a control circuit (See paragraph [0035], last nine lines: driver chip), 
	wherein the control circuit is configured to control the plurality of touch detection lines to respectively transmit electrode voltage signals to the plurality of touch electrodes during the display phase (See paragraph [0035], last nine lines; See paragraph [0039], lines 17-24); and 
	the control circuit is further configured to control the plurality of touch detection lines to respectively transmit touch driving signals to the plurality of touch electrodes during the touch phase (See paragraph [0035], last nine lines; See paragraph [0039], lines 24-36).

Regarding Claim 10, Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai teaches:
	The touch display panel according to claim 8, wherein the control circuit is further configured to control compensation sense lines to read light emission currents or light emission voltages of the plurality of touch electrodes when the plurality of touch detection lines respectively transmits the electrode voltage signals to the plurality of touch electrodes (See Bu, paragraphs [0021] and [0022]: compensation sense lines are controlled to read light emission currents or light emission voltages of the plurality of cathodes or anodes when electrode voltage signals are transmitted to the cathodes or anodes; As discussed above, Yang teaches that the plurality of touch detection lines respectively transmit the electrode voltage signals to the plurality of touch electrodes, which correspond to cathodes or anodes).

Regarding Claim 11, Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
	The touch display panel according to claim 7, wherein the light emitting device is an upward-light-emitting- type (The Examiner notes that the direction of emission of the light emitting diode, 211-213 in FIG. 8, is a matter of interpretation. In other words, the light emitting diode must emit light outward in order to function in a display, but the light emission direction may be interpreted as an upward direction or a downward direction, depending on the orientation of the display device. Therefore, the light emitting device as disclosed by Yang may be reasonably interpreted as is an upward-light-emitting- type) light emitting diode (See FIG. 4: 21 is a light emitting diode), and each of the plurality of touch electrodes functions as a cathode of the upward-light-emitting-type light emitting diode (See paragraph [0035], lines 9-12; See FIG. 3: T1-T3; See FIG. 10: S101-S103).
	
Regarding Claim 13, Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
	The touch display panel according to claim 7, wherein the plurality of touch electrodes is arranged in an array (See FIG. 9a, showing an example of an array in which the plurality of touch electrodes is arranged), each of the plurality of touch electrodes corresponds to a pixel unit group, and the pixel unit group comprises at least one pixel unit (See paragraph [0035], lines 12-14: cathode layers 213 corresponding to different sub-pixel groups 11).

Regarding Claim 15, please refer to the above rejection of claim 1. Regarding Claim 15, Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches: An electronic device (See paragraph [0106]), comprising a touch display panel, the touch display panel comprising the same elements as claim 1. The limitations are substantially the same, except for the above noted elements, as are the grounds of rejection.

Regarding Claim 16, Yang teaches:
	A method (FIG. 10) for driving a touch display panel (See FIGS. 4, 8 and 9), the touch display panel comprising: a plurality of touch detection lines (FIG. 8: conductive lines 110), a plurality of touch electrodes (FIG. 8: 213; See paragraph [0035], lines 12-14: cathode layers 213 corresponding to different sub-pixel groups 11 are each a touch electrode, as will be discussed later), a plurality of pixel units (2) (FIG. 4; See paragraph [0035], lines 3-8), and an insulating layer (FIG. 8: 215 and/or 228), 
(See paragraph [0037], last four lines); 
	each of the plurality of touch electrodes is electrically coupled to a corresponding touch detection line of the plurality of touch detection lines (See paragraph [0037], last four lines) through at least one connection hole in the insulating layer (See FIG. 8; See paragraph [0096], lines 1-8); 
	each of the plurality of pixel units comprises a light emitting device (See paragraph [0035], lines 3-8; See FIG. 4: 21); 
	the plurality of touch electrodes is configured to implement a touch function during a touch phase (See paragraph [0039], last thirteen lines; See FIG. 10: S104); 
	each of the plurality of touch electrodes is further configured to function as a cathode or an anode of the light emitting device to implement a display function during a display phase (See FIG. 3: T1-T3; See FIG. 10: S101-S103); 
	each of the plurality of pixel units further comprises a driving circuit (See FIG. 4: 01, 02, 04 and 05), and the driving circuit is configured to drive the light emitting device to emit light during the display phase (See FIG. 3: T1-T3; See FIG. 10: S101-S103; See paragraph [0038]) and to control the light emitting device to emit light during the touch phase (See paragraph [0041]);
	the touch display panel further comprise a substrate (FIG. 8: 1), and the driving circuit comprises a first transistor (FIG. 4: DT0);
	the first transistor (See paragraph [0096], last five lines) comprises:
	a gate electrode (224), on the substrate (FIG. 8: 224 on 1);
	a gate insulating layer (223), on a side of the gate electrode facing toward the substrate (FIG. 8: 223 on a side of 224 facing toward 1);
	an active layer (222), on a side of the gate insulating layer facing toward the substrate (FIG. 8: 222 on a side of 223 facing toward 1); and
	a source electrode (226) and a drain electrode (227), on a side of the gate insulating layer facing away from the substrate and overlapping with the active layer (FIG. 8: 226 and 227 on a side of 223 facing away from 1 and overlapping with 222);
(See paragraph [0096], lines 3-5); 
	the plurality of touch detection lines is on the side of the gate insulating layer facing away from the substrate (FIG. 8: 110 are on the side of 223 facing away from 1),
	the touch display panel further comprising a first power supply terminal (FIG. 4: VDD), 
	wherein the driving circuit further comprises a third transistor (FIG. 4: T5), and 
	a first electrode of the third transistor is electrically coupled to the first power supply terminal, a second electrode of the third transistor is electrically coupled to the first transistor (See FIG. 4: a first electrode of T5 coupled to VDD and a second electrode coupled to DT0), and the third transistor is configured to control the first transistor to be coupled to or decoupled from the first power supply terminal (See paragraph [0065]),
	the display panel further comprises a second power supply terminal (See paragraph [0070], lines 17-18: the Examiner is interpreting a Vss terminal as being a second power supply terminal),
	the second power supply terminal is configured to output electrode voltage signals, and the electrode voltage signals are respectively transmitted to the plurality of touch electrodes through the plurality of touch detection lines (See Yang, paragraph [0070], lines 17-18; See Yang, paragraph [0039], lines 17-24),
	the method comprising: 
	generating a control signal (See paragraph [0035], last nine lines; See FIG. 3, showing various control signals); 
	controlling by the control signal the plurality of touch detection lines to respectively transmit electrode voltage signals to the plurality of touch electrodes to implement the display function, during the display phase (See paragraph [0070], lines 17-18; See paragraph [0039], lines 17-24) (See FIG. 3: T1-T3; See FIG. 10: S101-S103); and 
	controlling by the control signal the plurality of touch detection lines to respectively transmit touch driving signals to the plurality of touch electrodes, and respectively reading touch sense signals of the plurality of touch electrodes through the plurality of touch detection lines, so as to implement the touch function, during the touch phase (See paragraph [0039], last thirteen lines; See FIG. 10: S104).
	Yang does not explicitly teach (see elements emphasized in italics):
	the driving circuit is configured to control the light emitting device not to emit light during the touch phase;
facing away from the substrate;
	the active layer, on a side of the gate insulating layer facing away from the substrate,
	the first electrode of the third transistor is electrically coupled to the first transistor, the second electrode of the third transistor is electrically coupled to the light emitting device, and the third transistor is configured to control the light emitting device to be coupled to or decoupled from the first transistor,
	the touch display panel further comprises a plurality of compensation sense lines, 
	the plurality of compensation sense lines is electrically coupled to the plurality of touch electrodes, correspondingly, 
	the plurality of compensation sense lines is configured to read light emission currents or light emission voltages of the plurality of touch electrodes during the display phase,
	the display panel further comprises a compensation circuit, 
	the compensation circuit comprises a difference sub-circuit and an adjustment sub-circuit, 
		the difference sub-circuit is configured to receive the light emission currents or the light emission voltages, and calculate differences between the light emission currents and a preset current of the light emitting device or differences between the light emission voltages and a preset voltage of the light emitting device, 
	the adjustment sub-circuit is configured to adjust the electrode voltage signals according to the differences, and 
	each of the plurality of pixel units further comprises a fourth transistor, a gate electrode of the fourth transistor and a gate electrode of the third transistor are configured to receive a same control signal, a first electrode of the fourth transistor is configured to be connected to the difference sub-circuit, and a second electrode of the fourth transistor is configured to be connected to the compensation sense line.
However, in the same field of endeavor, a display device integrated with a touch screen panel (Cho, paragraph [0003]), Cho teaches:
	A driving circuit (12) is configured to control a light emitting device (OLED) (FIG. 2) not to emit light during a touch phase (See paragraph [0099]);
	a first electrode of a third transistor (M3) is electrically coupled to a first transistor (M2) (See FIG. 2, showing the coupling of a first electrode of M3), a second electrode of the third transistor is electrically coupled to a light emitting device (OLED) (See FIG. 2, showing the coupling of a second electrode of M3), and the third (See paragraph [0041], lines 6-18).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yang) so the driving circuit is configured to control the light emitting device not to emit light during the touch phase (as taught by Cho). Doing so would allow for more touch driving time to be secured or allotted, thereby improving the sensitivity of the touch screen panel (See Cho, paragraph [0099]).
Yang contained a process which differed from the claimed process by the substitution of a third transistor coupled between the first power supply terminal and the first transistor, instead of coupled between the first transistor and the light emitting device. Cho teaches the substituted element of a third transistor coupled in the claimed manner. Their functions were known in the art to control the current through the light emitting device (See Yang, paragraph [0076]; See Cho, paragraph [0041]). The coupling of the third transistor taught by Yang could have been substituted with the third transistor being coupled in the claimed manner, as taught by Cho and the results would have been predictable and resulted in the third transistor connecting the third transistor to the light emitting device to supply a driving current.
	Yang in view of Cho does not explicitly teach (see elements emphasized in italics):
	the gate insulating layer, on a side of the gate electrode facing away from the substrate;
	the active layer, on a side of the gate insulating layer facing away from the substrate,
	the touch display panel further comprises a plurality of compensation sense lines, 
	the plurality of compensation sense lines is electrically coupled to the plurality of touch electrodes, correspondingly, 
	the plurality of compensation sense lines is configured to read light emission currents or light emission voltages of the plurality of touch electrodes during the display phase,
	the display panel further comprises a compensation circuit, 
	the compensation circuit comprises a difference sub-circuit and an adjustment sub-circuit, 
	the difference sub-circuit is configured to receive the light emission currents or the light emission voltages, and calculate differences between the light emission currents and a preset current of the light emitting device or differences between the light emission voltages and a preset voltage of the light emitting device, 
	the adjustment sub-circuit is configured to adjust the electrode voltage signals according to the differences, and 
	each of the plurality of pixel units further comprises a fourth transistor, a gate electrode of the fourth transistor and a gate electrode of the third transistor are configured to receive a same control signal, a first electrode of the fourth transistor is configured to be connected to the difference sub-circuit, and a second electrode of the fourth transistor is configured to be connected to the compensation sense line.
However, in the same field of endeavor, touch sensible displays (Lee, paragraph [0003]), Lee teaches:
	A first transistor (FIG. 2: Qd) comprises:
	a gate electrode (124), on a substrate (FIG. 2: 124 on 110);
	a gate insulating layer (140), on a side of the gate electrode facing away from the substrate (FIG. 3: 140 on a side of 124 facing away from 110);
	an active layer (154), on a side of the gate insulating layer facing away from the substrate (FIG. 3: 154 on a side of 223 facing away from 110); and
	a source electrode (173) and a drain electrode (175), on a side of the gate insulating layer facing away from the substrate and overlapping with the active layer (FIG. 3: 173 and 175 on a side of 140 facing away from 110 and overlapping with 154);
	the drain electrode of the first transistor is electrically coupled with a light emitting device (FIG. 2: LD) (See paragraph [0078]).
Yang in view of Cho contained a process which differed from the claimed process by the substitution of the gate insulating layer, on a side of the gate electrode facing toward instead of away from the substrate; the active layer, on a side of the gate insulating layer facing toward instead of away from the substrate. Lee teaches the substituted element of a first transistor having the claimed elements. Their functions were known in the art to control a light emitting device to emit light (See Yang, paragraph [0076]; See Lee, paragraph [0048]). The structure of the first transistor taught by Yang in view of Cho could have been substituted with the structure of the first transistor taught by Lee and the results would have been predictable and resulted in the first transistor controlling the light emitting device using an alternate structure with the gate insulating layer and active layer arranged differently relative to the substrate.

Yang in view of Cho, and in further view of Lee does not explicitly teach:
	the touch display panel further comprises a plurality of compensation sense lines, 
	the plurality of compensation sense lines is electrically coupled to the plurality of touch electrodes, correspondingly, 
	the plurality of compensation sense lines is configured to read light emission currents or light emission voltages of the plurality of touch electrodes during the display phase,
	the display panel further comprises a compensation circuit, 
	the compensation circuit comprises a difference sub-circuit and an adjustment sub-circuit, 
	the difference sub-circuit is configured to receive the light emission currents or the light emission voltages, and calculate differences between the light emission currents and a preset current of the light emitting device or differences between the light emission voltages and a preset voltage of the light emitting device, 
	the adjustment sub-circuit is configured to adjust the electrode voltage signals according to the differences, and 
	each of the plurality of pixel units further comprises a fourth transistor, a gate electrode of the fourth transistor and a gate electrode of the third transistor are configured to receive a same control signal, a first electrode of the fourth transistor is configured to be connected to the difference sub-circuit, and a second electrode of the fourth transistor is configured to be connected to the compensation sense line.
However, in the same field of endeavor, display panels (Bu, paragraph [0002]), Bu teaches:
	A display panel comprises a plurality of compensation sense lines (See FIG. 2: the lines between 53 and the anode of 1 correspond to a plurality of compensation sense lines), 
	the plurality of compensation sense lines is electrically coupled to a plurality of cathodes or anodes, correspondingly (See FIG. 2: the lines between 53 and the anode of 1 correspond to a plurality of compensation sense lines, which are electrically coupled to a plurality of cathodes or anodes, correspondingly), 
	the plurality of compensation sense lines is configured to read light emission currents or light emission voltages of the plurality of cathodes or anodes during a display phase (See paragraph [0019]),
(FIG. 2: 6), 
	the compensation circuit comprises a difference sub-circuit and an adjustment sub-circuit (See paragraph [0018]: 6 performs functions of before differencing and adjustment, and therefore, the Examiner is interpreting 6 as include sub-circuits corresponding to the claimed sub-circuits), 
	the difference sub-circuit is configured to receive the light emission currents or the light emission voltages, and calculate differences between the light emission currents and a preset current of the light emitting device or differences between the light emission voltages and a preset voltage of the light emitting device (See paragraph [0018] and [0020]), 
	the adjustment sub-circuit is configured to adjust voltage signals according to the differences (See paragraph [0020]: the adjustment sub-circuit of 6 adjusts V-FB according to the differences between I-OLED and Iref), and 
	each of a plurality of pixel units further comprises a fourth transistor (FIG. 2: 53), a gate electrode of the fourth transistor and a gate electrode of a third transistor (54) are configured to receive a same control signal (See FIG. 2: a gate electrode of 53 and a gate electrode of 54 are configured to receive a same control signal (scan signal). A gate electrode of 53 receives the scan signal directly and a gate electrode of 54 receives an inverted version of the scan signal), a first electrode of the fourth transistor is configured to be connected to the difference sub-circuit, and a second electrode of the fourth transistor is configured to be connected to the compensation sense line (See FIG. 2: a first electrode of 53 is configured to be connected to the difference sub-circuit in 6, and a second electrode of 53 is configured to be connected to the compensation sense line connected to 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Yang in view of Cho, and in further view of Lee) by including the claimed elements (as taught by Bu). The cathodes taught by Yang function as the plurality of touch electrodes, as discussed above. Therefore, by including the plurality of compensation sense lines coupled to a plurality of anodes or cathodes, as taught by Bu, they would be coupled to and function with the plurality of touch electrodes in the claimed manner. Doing so would have allowed for the touch display panel to maintain uniform light emission (See Bu, paragraph [0022]).
	Yang in view of Cho, in further view of Lee, and in further view of Bu does not explicitly teach (see elements emphasized in italics):
the electrode voltage signals according to the differences.
However, in the same field of endeavor, display devices (Inukai, Abstract), Inukai teaches:
	a compensation circuit (See FIG. 1: 111 and 112) and a second power supply terminal (FIG. 1: 109; See paragraph [0054], lines 1-7), 
	wherein the compensation circuit comprises a difference sub-circuit and an adjustment sub-circuit (See paragraph [0058]; The Examiner is interpreting correction circuit 112 as including sub-circuits (i.e., parts of the overall circuit) that perform the functions corresponding to the claim difference sub-circuit and adjustment sub-circuit. Therefore, 112 includes the claimed structures), 
	the second power supply terminal is configured to output electrode voltage signals (See paragraph [0054], lines 1-7), 
	the difference sub-circuit is configured to receive light emission currents or light emission voltages, and calculate differences between the light emission currents and a preset current of the light emitting device or differences between the light emission voltages and a preset voltage of the light emitting device (See paragraph [0066]), and 
	the adjustment sub-circuit is configured to adjust the electrode voltage signals according to the differences (See paragraph [0067]).
Yang in view of Cho, in further view of Lee, and in further view of Bu contained a process which differed from the claimed process by the substitution of the adjustment sub-circuit is configured to adjust voltage signals according to the differences, but not explicitly the electrode voltage signals. Inukai teaches the substituted element of the claimed adjustment sub-circuit. Their functions were known in the art to compensate for differences in driving currents in a display device. The adjustment method used by the adjustment sub-circuit taught by Yang in view of Cho, in further view of Lee, and in further view of Bu could have been substituted with the adjustment method used by the adjustment sub-circuit taught by Inukai and the results would have been predictable and resulted in adjusting voltages applied to the light-emitting devices to compensate for the differences.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 17, Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai teaches:
	The method according to claim 16, wherein the display phase comprises a sensing phase (See Bu, paragraph [0019]: a sensing phase corresponds to a phase when comparison occurs) and a compensation phase phase (See Bu, paragraph [0021]: a compensation phase corresponds to a phase when a feedback voltage is output), and the method further comprises: 
	controlling by the control signal a plurality of compensation sense lines to respectively read light emission voltages or light emission currents of the plurality of touch electrodes (As discussed above, Yang teaches that the plurality of touch electrodes are anodes or cathodes), during the sensing phase (See Bu, paragraph [0019]); and 
	calculating differences between the light emission voltages and a preset voltage of the light emitting device or differences between the light emission currents and a preset current of the light emitting device (See Bu, paragraph [0021]), and adjusting the electrode voltage signals based on the, during the compensation phase differences (See Inukai, paragraph [0067]).
	In addition, the same motivation is used as the rejection for claim 16.

Claim 21, Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
	The touch display panel according to claim 7, wherein the insulating layer covers the plurality of touch detection lines, and the plurality of touch electrodes are on the insulating layer (See FIG. 8: 215 and/or 228 covers 110 and 213 is on 215 and/or 228).

Regarding Claim 22, Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
	The touch display panel according to claim 7, wherein the driving circuit further comprises a second transistor (T1) (See FIG. 4), and the plurality of touch detection lines (110) are in a same layer as a gate electrode (224), a source electrode (226) or a drain electrode (227) (See FIG. 8, showing 110 in the same layer as 224, 226 or 227) of at least one selected from a group consisting the first transistor and the second transistor (See paragraph [0096], last five lines).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai as applied to claim 8 above, and further in view of Moon (US 20180151113 A1).

Regarding Claim 9, Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
	The touch display panel according to claim 8, wherein the control circuit is configured to output the control signal (See paragraph [0035], last nine lines; See FIG. 3, showing various control signals), 
	in a case where the control signal (See FIG. 3: EM is a control signal) has a first level, the plurality of touch detection lines respectively transmits the electrode voltage signals (See paragraph [0035], last nine lines; See paragraph [0039], lines 17-24) to the plurality of touch electrodes (See FIG. 3: in T2, EM has a first high level), and in a case where the control signal has a second level, the plurality of touch detection lines respectively transmits the touch driving signals (See paragraph [0035], last nine lines; See paragraph [0039], lines 24-36) to the plurality of touch electrodes (See FIG. 3: in T4, EM has a second low level).

	The first level is a first polarity and the second level is a second polarity, and
	the first polarity is a positive polarity and the second polarity is a negative polarity, or the first polarity is the negative polarity and the second polarity is the positive polarity.
However, in the same field of endeavor, display devices (Moon, Abstract), Moon teaches:
	A control signal, wherein a first level is a first polarity and a second level is a second polarity, and the first polarity is a positive polarity and the second polarity is a negative polarity, or the first polarity is the negative polarity and the second polarity is the positive polarity (See paragraph [0035]).
Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai contained a device which differed from the claimed device by the substitution of the control signal having a first and second level, but not a first and second polarity. Moon teaches the substituted element of a control signal having the claimed polarities. Their functions were known in the art to switch transistors on and off to achieve display functions. The first and second level taught by Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai could have been substituted with the first and second polarities taught by Moon and the results would have been predictable and resulted in using a control signal with different polarities to control the transistors.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai as applied to claim 7 above, and further in view of Lin et al. (US 20180239488 A1), hereinafter Lin.

Regarding Claim 12, Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai teaches all of the elements of the claimed invention, as stated above. Furthermore, Yang teaches:
	The touch display panel according to claim 7, wherein the light emitting device is a downward-light-emitting- type (The Examiner notes that the direction of emission of the light emitting diode, 211-213 in FIG. 8, is a matter of interpretation. In other words, the light emitting diode must emit light outward in order to function in a display, but the light emission direction may be interpreted as an upward direction or a downward direction, depending on the orientation of the display device. Therefore, the light emitting device as disclosed by Yang may be reasonably interpreted as an downward-light-emitting- type) light emitting diode (See FIG. 4: 21 is a light emitting diode), and each of the plurality of touch electrodes functions as a cathode of the downward-light-emitting-type light emitting diode (See paragraph [0035], lines 9-12; See FIG. 3: T1-T3; See FIG. 10: S101-S103).
	Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai does not explicitly teach:
	each of the plurality of touch electrodes functions as an anode of the downward-light-emitting-type light emitting diode.
However, in the same field of endeavor, touch display panels (Lin, Abstract), Lin teaches:
	each of a plurality of touch electrodes functions as an anode of a light emitting diode (See paragraph [0044], lines 16-20; See FIG. 9: the anodes of L2 function as a plurality of touch electrodes).
Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai contained a device which differed from the claimed device by the substitution of each of the plurality of touch electrodes functions as a cathode of the downward-light-emitting-type light emitting diode, instead of each of the plurality of touch electrodes functions as an anode. Lin teaches the substituted element of each of a plurality of touch electrodes functions as an anode of a light emitting diode. Their functions were known in the art to use the terminals of a light emitting diode to perform touch sensing. The plurality of touch electrodes functioning as a cathode, as taught by Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai could have been substituted with the plurality of touch electrodes functioning as an anode, as taught by Lin and the results would have been predictable and resulted in performing the same touch functions disclosed by Yang, except using the anode instead of the cathode.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai as applied to claim 7 above, and further in view of Ding et al. (US 20170153759 A1), hereinafter Ding.

Regarding Claim 14, Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai does not explicitly teach:
	The touch display panel according to claim 7, wherein each of the plurality of touch electrodes is rectangular.
However, in the same field of endeavor, touch display panels (Ding, Abstract), Ding teaches:
	each of a plurality of touch electrodes is rectangular (See paragraph [0048]; See FIG. 1b).
Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai contained a device which differed from the claimed device by the substitution of each of the plurality of touch electrodes is not explicitly rectangular. Ding teaches the substituted element of each of a plurality of touch electrodes is rectangular. Their functions were known in the art to use the terminals of a light emitting diode to perform touch sensing. The plurality of touch electrodes, as taught by Yang in view of Cho, in further view of Lee, in further view of Bu, and in further view of Inukai could have been substituted with the plurality of touch electrodes that are rectangular, as taught by Ding and the results would have been predictable and resulted in performing the same touch functions disclosed by Yang, except using rectangular touch electrodes.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments fated 03/29/2021 have been considered but are not persuasive.
Applicant argues (Remarks, pages 15-16) that Bu does not teach the following limitation: “a gate electrode of the fourth transistor and a gate electrode of the third transistor are configured to receive a same control signal”. The Examiner respectfully disagrees. Applicant argues the following specifically (Remarks, pages 15-16): “Obviously, the third transistor 53 receives the scan signal, and the fourth transistor 54 receives the reverse signal of the scan signal. When the third transistor 53 is turned on, the fourth transistor 54 is turned off. Therefore, the third 
For the above reasons, Applicant’s arguments are not convincing to overcome the current grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692